UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 12-7979


RONALD L. LEGG,

                  Plaintiff - Appellant,

          v.

SOUTHERN HEALTH PARTNERS, Jodi Harrison,

                  Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Aiken. Shiva Vafai Hodges, Magistrate Judge.
(1:12-cv-00481-MGL)


Submitted:   January 17, 2013               Decided: January 23, 2013


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ronald L. Legg, Appellant Pro Se.     Elliott T. Halio, HALIO &
HALIO, Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ronald L. Legg seeks to appeal the magistrate judge’s

report    recommending       that     the    district    court        grant       Defendant

Southern Health Partners’ motion for summary judgment on his 42

U.S.C.     § 1983    (2006)        complaint.         This     court       may    exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2006),

and    certain   interlocutory         and       collateral        orders,       28   U.S.C.

§ 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541, 545-46 (1949).                     Because it lacks both

designation by the district court and consent of the parties, 28

U.S.C. § 636(c) (2006), a magistrate judge’s recommendation is

not a final, appealable decision.                    See Haney v. Addison, 175
F.3d 1217,   1219    (10th       Cir.    1999).          Nor    is     it     otherwise

appealable to this court.              Accordingly, we deny Legg’s motion

for    transcripts      at   the    Government’s       expense       and     dismiss     the

appeal for lack of jurisdiction.                 We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                                  DISMISSED




                                             2